DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see pages 10-13, filed on December 30, 2021, with respect to anticipation over Chong et al. have been fully considered and are persuasive.  The 35 U.S.C. § 102(a)(1) rejection of claims 13, 14, 16, and 17 has been withdrawn. 
Applicant’s arguments, see pages 13-15, filed on December 30, 2021, with respect to unpatentability over Chong et al. and Platon et al. have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejection of claims 1-12, 15, and 18-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
The prior art of record, taken alone or in combination, does not teach or suggest a vehicle electric power system as recited by independent claim 1, comprising: 
a first electrical channel coupling a first electric machine to a first electrical power bus and to a second electrical power bus; and 
a second electrical channel coupling a second electric machine to the first electrical power bus and to the 
wherein multiple DC channels for the vehicle electric power system are formed at least in part by the first electrical power bus and the second electrical power bus. 
The prior art of record, taken alone or in combination, does not teach or suggest a vehicle electric power system as recited by independent claim 13, comprising: 
an LP electric machine that is rotatable with a low pressure shaft, wherein the LP electric machine comprises a passive rectifier assembly for providing a first power flow; and 
an HP electric machine that is rotatable with a high pressure shaft, wherein the HP electric machine is coupled to an active rectifier assembly for providing a second power flow. 

The prior art of record, taken alone or in combination, does not teach or suggest a method for generating electric power for a vehicle as recited by independent claim 17, comprising the steps of: 
passively rectifying a first power flow generated by a first electric machine; 
actively rectifying a second power flow generated by a second electric machine; and 
coupling passively rectified first power from the first electric machine and actively rectified second power from the second electric machine to at least first and second DC channels. 

The prior art of record, taken alone or in combination, does not teach or suggest a vehicle electric power system as recited by independent claim 18, comprising: 
at least one electric machine comprising a plurality of tooth-wound multi- phase windings that are substantially magnetically decoupled, wherein the at least one electric machine is mechanically balanced even if one of the plurality of windings is de-energized; and 
a plurality of electrical power busses formed after the at least one power rectifier. 

Dependent claims 2-12, 14-16, 19, and 20 are considered allowable due to their respective dependence on allowed independent claims 1, 13, 17, and 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han` can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        January 10, 2022